Citation Nr: 0012824	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  93-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the payment of special monthly compensation 
at the rate prescribed by 38 U.S.C.A. § 1114(p) (West 1991 
& Supp. 1999) from July 25, 1991 to May 20, 1992, based on 
an erroneous award notification letter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from September 1951 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
This appeal was last at the Board in September 1998, when 
it was remanded to the RO for further clarification of the 
factual basis for the appellant's claim.  


REMAND

The appellant is service connected for the residuals of a 
stroke, multiple sclerosis, grand mal seizures and 
migraine, which have been rated 100 percent disabling 
since June 5, 1976.  He has also been entitled to special 
monthly compensation (SMC) at the so-called "L" rate 
(38 U.S.C.A. § 1114(l)) from the same date based, most 
recently, on the loss of use of the right hand and foot.  
The record reveals clearly that he has never been rated as 
entitled to the so-called "L1/2" rate of SMC (38 U.S.C.A. 
§ 1114(p)) which requires, as pertinent to this case, 
medical evidence of essentially the loss of use of three 
extremities (see also 38 C.F.R. § 3.350(f)(1)), or two 
service-connected disabilities independently and 
permanently ratable as 100 percent disabling (38 C.F.R. 
§ 3.350(f)(4)).  It does not appear from a longitudinal 
review of the evidence that the appellant has ever 
satisfied the relevant requirements for a higher level of 
SMC.  

Nevertheless, this appeal has been procedurally developed 
by the RO on the issue of entitlement to an increased 
level of SMC.  The appellant and his representative have 
both emphasized that this is the wrong issue.  (See, e.g., 
VA Form 21-4138, signed by the appellant on December 12, 
1997; see also his representative's written statement, 
dated December 30, 1997, in response to December 1997 
supplemental statement of the case.)  The appellant 
initially contended that he was entitled to the payment of 
SMC at the "L1/2" rate from June 5, 1976 to March 9, 1990 
(see, e.g., VA Form 21-4138, signed by the appellant on 
August 1, 1991), but this was based on a factual 
misunderstanding.  In the September 1998 remand, the Board 
directed the appellant to signify if he wished to continue 
his appeal and, if so, to specify the factual basis on 
which his continued claim was based.  

In his December 1998 response, the appellant stated that 
he wished to continue his appeal, but only with respect to 
his contention that he was entitled to payment of SMC at 
the "L1/2" rate from July 25, 1991 (when a letter from the 
RO erroneously notified him that he was entitled to 
payment at the "L1/2" rate) until May 20, 1992, when the RO 
issued a letter correcting the erroneous letter of 
July 25, 1991.  Accordingly, the Board has limited this 
appeal to the issue set forth on the cover page of this 
decision.  However, it does not appear from the 
evidentiary record that the RO has yet adjudicated the 
specific question placed at issue by the appellant in his 
December 1998 written statement; certainly a statement of 
the case has never been issued on this question.  
Accordingly, in order to safeguard the appellant's due 
process rights, we regret that another remand of this 
appeal is seen as absolutely unavoidable.  38 U.S.C.A. 
§ 7105(d) (West 1991).  

It should also be noted that the RO has already denied a 
claim by the appellant in which it was contended that the 
February 1977 rating action which initially granted SMC at 
the "L" rate reflected clear and unmistakable error (CUE).  
The Board does not view the appellant's July 1998 written 
statement concerning this matter, essentially expressing 
disagreement with the way the evidence was weighed by the 
RO, constitutes a valid claim of CUE in the February 1977 
rating action.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  
Consequently, an appeal to the Board on that question has 
not been initiated.  

This appeal is hereby remanded to the RO for the following 
further action:  

1.  The RO should review the relevant 
evidence and adjudicate the claim 
seeking payment of SMC at the "L1/2" rate 
from July 25, 1991 to May 20, 1992, 
based on the erroneous award letter 
issued to the appellant on July 25, 
1991.  As the appellant has cited no 
statutory or regulatory provision in 
support of his claim, the holding in 
Sabonis v. Brown, 6 Vet. App. 426 at 
430 (1994) (where the law is 
dispositive, the claim should be denied 
because of absence of legal merit) 
would seem to be controlling.  

2.  If the aforementioned decision is 
unfavorable to the appellant, he should 
be notified in writing of the reasons 
and bases for the adverse determination 
of the RO, as well as information 
concerning his appellate rights.  

Only if a timely notice of disagreement with respect to 
the issue set forth on the cover page of this decision is 
received from the appellant, should the RO proceed with 
further development for possible appellate review of this 
claim by the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1999).


